Citation Nr: 1340594	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968, including in the Republic of Vietnam from March 1966 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the RO.  

In deciding this appeal, the Board has reviewed the Veteran's electronic (Virtual VA) file, in addition to his physical claims file.  Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process.  VA also is in the process of transitioning to an even newer electronic medium, the Veterans Benefits Management System (VBMS).  

In this case, there are January 2011 McAlester Community Based Outpatient Clinic (CBOC) treatment records among the Veteran's paperless records in Virtual VA.  There are no additional records in VBMS.  

Although the RO indicated the claim stemmed only from a June 2010 rating decision, the Board notes that, in May 2010, the Veteran submitted additional private treatment records, within one year of the May 2010 rating decision.  38 C.F.R. § 3.156(b) provides that evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appellate period.  

In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  

Therefore, the May 2010 rating decision did not become final, and the claim on appeal stems from that rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Initially, the Board notes that in the June 2012 Supplemental Statement of the Case, the RO noted electronic review of the Veteran's Muskogee VA Medical Center (VAMC) and McAlester CBOC treatment records for the period May 2010 to June 2012.  

The Veteran's claims file only included February 2010 to April 2010 treatment records from the Muskogee VAMC and McAlester CBOC, and Virtual VA only includes January 2011 McAlester CBOC treatment records.  

As stated, there are no additional records among the Veteran's paperless records in VBMS.  As VA is held to be in "constructive possession" of VA generated records, the Board must remand this issue for obtaining those treatment records prior to final adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has claimed service connection for peripheral neuropathy of the lower extremities based on his exposure to herbicides while serving in the Republic of Vietnam.  

While the evidence of record establishes the Veteran's service was from March 1966 to March 1967, and his November 2009 diagnosis of peripheral neuropathy; the dates of his exposure and diagnosis fail to qualify for presumptive service connection under 38 C.F.R. § 3.307(a)(6)(ii).  

However, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In addition to the evidence of records as to presumed herbicide exposure, and current diagnosis as listed; the Veteran's private physician of the Neurological Associates of Tulsa, further indicated in a January 2010 statement that his peripheral neuropathy might be associated with his in-service herbicide exposure.  

Given the evidence of record, the VA has a duty to provide an examination to determine the etiology of the claimed peripheral neuropathy.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran clearly receives private treatment for peripheral neuropathy.  The most recent private treatment records in the claims file are from January 2010.  On remand, the Appeals Management Center (AMC) should contact the Veteran regarding his authorization to release any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to authorize the release of any additional private treatment records.  The RO should then obtain and associate with the claims file any records identified by the Veteran that are not of record.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

2.  The RO should then take all indicated action in order to obtain copies of any treatment records from the Muskogee VAMC and McAlester CBOC since April 2010, and associate them with the claims file.  The RO should similarly obtain and associate with the claims file any treatment records from the Hartshorne Outpatient Clinic since February 2010.

3.  After any outstanding VA or private treatment records have been obtained, the RO should also schedule the Veteran for a VA neurological examination to ascertain the nature and likely etiology of the claimed peripheral neuropathy of the lower extremities.  The examiner should review the claims file in conjunction with the examination and then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy is related to his in-service exposure to herbicides, or another event or incident of his service.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, and post-service medical records.  

The examiner must provide a comprehensive report explaining the basis for all opinions and conclusions reached, citing the relevant facts and objective medical findings as well as any pertinent medical literature supporting the basis for such conclusions.  This report should include a discussion of the July 2009 treatment at Saint Francis Hospital and any treatment with Dr. J.W.D. or any other private care healthcare provider. 

4.  After completing all indicated development to the extent possible, the RO should readjudicate the Veteran's claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remain denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

